UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6210



NEIL WILLIAMS,

                                              Plaintiff - Appellant,

          versus


PRIME CARE MEDICAL; BEVERLY BILICH, L.P.N.;
JODI CUNNINGHAM, Counselor; PAM FULTON, R.N.;
JAMES D. SPENCER, Administrator,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-99-147)


Submitted:   May 10, 2000                     Decided:   May 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Neil Williams, Appellant Pro Se. Michele Grinberg, FLAHERTY, SEN-
SABAUGH & BONASSO, Charleston, West Virginia; Chad Marlo Cardinal,
Assistant Attorney General, Charleston, West Virginia, for Ap-
pellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Neil Williams appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint pursuant to 28

U.S.C.A. § 1915A (West Supp. 1999).    We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error.   Accordingly, we af-

firm substantially on the reasoning of the district court.     See

Williams v. Prime Care Medical, No. CA-99-147 (N.D.W. Va., Jan. 25,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2